DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 16-18, the phrase “an outer side protruding portion is a portion formed  by an intermediate portion, in the insertion direction, of the outer periphery wall portion being inflected partway along” is considered indefinite.   It is unclear where the outer periphery wall is inflected, the phrase “partway along” appears incomplete.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yano US Patent No. 8,814,993.
The Yano patent disclose a vent plug for inserting into a hole.  Statements of intended use such as when inserting the hole plug into a specific shape and sized burring hole  so that the abutting portion abuts the edge of the hole and the annular flange covers the hole opening and the pawls engaging the distal end portion of the hole are not given patentable weight other than the structure is capable of performing the stated use.  The Yano patent is capable of plugging a burring hole when employed with a properly dimensioned burring hole.  Yano discloses a plug  comprising: 
(claim 1) a tubular outer periphery wall portion (see generally tubular section in figure 1` that enters into opening 11) for insertion into a round tube portion of a burring hole formed in an attachment member;
 	an annular flange portion (31) that protrudes toward a radial direction outer side of the outer periphery wall portion, from an end portion side of the outer periphery wall portion at an opposite side from an insertion direction side of the outer periphery wall portion, the flange portion covering a surrounding portion of the burring hole; 
a pawl portion (33) that projects toward the radial direction outer side from the outer periphery wall portion, the pawl portion engaging with a distal end portion of the round tube portion; 
a closure portion (4) that extends between inner sides of the outer periphery wall portion, the closure portion closing off the burring hole; and

wherein: an outer side protruding portion (34) is a portion formed by an intermediate portion, in the insertion direction, of the outer periphery wall portion being inflected partway along, the outer side protruding portion and protruding along the radial direction toward the radial direction outer side but not diagonally with respect to the radial direction,
 a distal end portion side (see structure at "A" marked-up version of figure 1 below identifying the distal end portion of the outer side protruding portion as the abutting portion) of the outer side protruding portion configures the abutting portion, and 
when the outer periphery wall portion is inserted into the burring hole, the abutting portion abuts on the peripheral edge portion to limit the movement of the outer periphery wall portion in the insertion direction.


    PNG
    media_image1.png
    502
    574
    media_image1.png
    Greyscale







The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by Kuhm WO2018/111505 (priority US patent application no. 62/434079).


(claim 1) a tubular outer periphery wall portion (portion of plug that extends from 122 to the lip of the pawl portion 130)  for insertion into a round tube portion of a burring hole formed in an attachment member;
 an annular flange portion (108) that protrudes toward a radial direction outer side of the outer periphery wall portion, from an end portion side of the outer periphery wall portion at an opposite side from an insertion direction side of the outer periphery wall portion, the flange portion covering a surrounding portion of the burring hole; 
a pawl portion (130) that projects toward the radial direction outer side from the outer periphery wall portion, the pawl portion engaging with a distal end portion of the round tube portion; 
a closure portion (112) that extends between inner sides of the outer periphery wall portion, the closure portion closing off the burring hole; and 
an abutting portion (far end tip portion of 118) provided at the outer periphery wall portion, the abutting portion overlapping with a periphery edge portion of the burring hole as seen in the insertion direction, and the abutting portion configured to abut the periphery edge portion; 
wherein: an outer side protruding portion (118) is a portion formed by an intermediate portion, in the insertion direction, of the outer periphery wall portion being inflected partway along, the outer side protruding portion and protruding along the radial direction toward the radial direction outer side but not diagonally with respect to the radial direction (as best seen in figure 2 the upper lip surface o 118 of the 
 a distal end portion side (far end tip portion of 118) of the outer side protruding portion configures the abutting portion, and 
when the outer periphery wall portion is inserted into the burring hole, the abutting portion abuts on the peripheral edge portion to limit the movement of the outer periphery wall portion in the insertion direction (see plug insert and attached to hole in figures 7 & 8).

In regard to claim 3, Kuhm discloses a wall portion of the outer periphery wall extends in the insertion direction from the end portion at an opposite side from a side in the insertion direction, to the abutting portion (the tubular outer wall portion 122 in Kuhm extends to the abutting portion 118) .



Allowable Subject Matter
Claim 4  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art references listed on the attached PTO-892 form are cited for their pawls and annular flanges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612